391 F.2d 936
Charles C. PATTERSON and Mrs. Eula Patterson Link, Appellants,v.CITY OF NEWPORT NEWS, VIRGINIA, Newport News Redevelopmentand Housing Authority, Newport News Shipbuilding & Dry DockCompany, and the State of Virginia, known as theCommonwealth of Virginia, Appellees.
No. 11682.
United States Court of Appeals Fourth Circuit.
Argued March 6, 1968.Decided March 21, 1968.

Chas. Clinton Patterson, pro se.
G. R. Humrickhouse, Richmond, Va., for appellees.
Before BRYAN, Circuit Judge, and MacKENZIE, District Judge.
PER CURIAM:


1
Upon review of the record and consideration of the arguments of counsel, on brief and orally, the court perceives no error in the rulings of the District Court now on appeal, and its judgment is approved.


2
Affirmed.